 
Exhibit 10.1


EQUITY PURCHASE AGREEMENT
 
This Equity Purchase Agreement is entered into as of the 18th day of April, 2016
(this “Agreement”), by and between CLS Holdings USA, Inc., a Nevada corporation
(the “Company”), and Old Main Capital, LLC, a Florida limited liability company
(the “Investor”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase up to Four Million
Dollars ($4,000,000) of the Company’s Common Stock (as defined below);


NOW, THEREFORE, the parties hereto agree as follows:

 
ARTICLE I
CERTAIN DEFINITIONS
 
Section 1.1 DEFINED TERMS.  As used in this Agreement, the following terms shall
have the following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 
“Agreement” shall have the meaning specified in the preamble hereof.


“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.


“Claim Notice” shall have the meaning specified in Section 9.3(a).
 
“Clearing Costs” shall mean all of the Investor’s broker and Transfer Agent
fees, excluding commissions.


“Clearing Date” shall be the date on which the Investor receives the Put Shares
as DWAC Shares in its brokerage account.
 
“Closing” shall mean one of the closings of a purchase and sale of shares of
Common Stock pursuant to Section 2.3.


“Closing Certificate” shall mean the closing certificate of the Company in the
form of Exhibit B hereto.


“Closing Date” shall mean the date of any Closing hereunder.


“Commitment Note” shall mean the 8% Convertible Promissory Note in the principal
amount of $200,000, substantially in the form of Exhibit C attached hereto,
issued by the Company to the Investor on March 18, 2016.
 
 
1

--------------------------------------------------------------------------------

 


“Commitment Period” shall mean the period commencing on the Execution Date, and
ending on the earlier of (i) the date on which the Investor shall have purchased
Put Shares pursuant to this Agreement equal to the Maximum Commitment Amount or
(ii) March 17th, 2018.


“Common Stock” shall mean the Company's common stock, $0.0001 par value per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


“Company” shall have the meaning specified in the preamble to this Agreement.


“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.


“Damages” shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys' fees and disbursements and
costs and expenses of expert witnesses and investigation).


“Dispute Period” shall have the meaning specified in Section 9.3(a).


“DTC” shall mean The Depository Trust Company, or any successor performing
substantially the same function for the Company.


“DTC/FAST Program” shall mean the DTC’s Fast Automated Securities Transfer
Program.


“DWAC” shall mean Deposit Withdrawal at Custodian as defined by the DTC.
 
“DWAC Eligible” shall mean that (a) the Common Stock is eligible at DTC for full
services pursuant to DTC’s Operational Arrangements, including, without
limitation, transfer through DTC’s DWAC system, (b) the Company has been
approved (without revocation) by the DTC’s underwriting department, (c) the
Transfer Agent is approved as an agent in the DTC/FAST Program, (d) the
Underlying Shares or Put Shares, as applicable, are otherwise eligible for
delivery via DWAC, and (e) the Transfer Agent does not have a policy prohibiting
or limiting delivery of the Underlying Shares or Put Shares, as applicable, via
DWAC.


 “DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified DWAC account with DTC under the DTC/FAST Program, or any similar
program hereafter adopted by DTC performing substantially the same function.
 
 
2

--------------------------------------------------------------------------------

 


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“Exchange Cap” shall have the meaning set forth in Section 7.1(c).
 
“Execution Date” shall mean the date of this Agreement.
 
“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.
 
“Indemnified Party” shall have the meaning specified in Section 9.2.
 
“Indemnifying Party” shall have the meaning specified in Section 9.2.
 
“Indemnity Notice” shall have the meaning specified in Section 9.3(b).


“Investment Amount” shall mean the Put Shares referenced in the Put Notice
multiplied by the Purchase Price minus the Clearing Costs.


“Investor” shall have the meaning specified in the preamble to this Agreement.


“Lien” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.


“Market Price” shall mean the lowest VWAP on the Principal Market for any
Trading Day during the Valuation Period.


“Material Adverse Effect” shall mean any effect on the business, operations,
properties, or financial condition of the Company and the Subsidiaries that is
material and adverse to the Company and the Subsidiaries, taken as a whole,
and/or any condition, circumstance, or situation that would prohibit or
otherwise interfere with, in any material respect, the ability of the Company to
enter into and perform its obligations under any Transaction Document.


“Maximum Commitment Amount” shall mean Four Million Dollars ($4,000,000).


“Person” shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.


“Principal Market” shall mean any of the national exchanges (i.e. NYSE, NYSE
MKT, Nasdaq), or principal quotation systems (i.e. OTCQX, OTCQB, the OTC
Bulletin Board), or other principal exchange or recognized quotation system
which is at the time the principal trading platform or market for the Common
Stock.
 
 
3

--------------------------------------------------------------------------------

 
 
“Purchase Price” shall mean 80% of the lowest VWAP of the Common Stock during
the Valuation Period.
 
“Put” shall mean the right of the Company to require the Investor to purchase
shares of Common Stock, subject to the terms and conditions of this Agreement.
 
“Put Date” shall mean any Trading Day during the Commitment Period that a Put
Notice is deemed delivered pursuant to Section 2.2(b).
 
“Put Notice” shall mean a written notice, substantially in the form of Exhibit A
hereto, to Investor setting forth the Put Shares which the Company intends to
require Investor to purchase pursuant to the terms of this Agreement.
 
“Put Shares” shall mean all shares of Common Stock issued, or that the Company
shall be entitled to issue, per any applicable Put Notice in accordance with the
terms and conditions of this Agreement.
 
“Registration Statement” shall have the meaning specified in Section 6.4.


“Regulation D” shall mean Regulation D promulgated under the Securities Act.


“Required Minimum” shall mean, as of any date, the number of shares of Common
Stock potentially issuable pursuant to this Agreement calculated by dividing
$4,000,000 by the applicable Purchase Price.


“Rule 144” shall mean Rule 144 under the Securities Act or any similar provision
then in force under the Securities Act.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“SEC Documents” shall have the meaning specified in Section 4.5.


“Securities” means, collectively, the Put Shares, the Commitment Note and the
Underlying Shares.


“Securities Act” shall mean the Securities Act of 1933, as amended.
 
 “Short Sales” shall mean all “short sales” as defined in Rule 200 of Regulation
SHO under the Exchange Act.


“Subsidiary” means any Person the Company wholly-owns or controls, or in which
the Company, directly or indirectly, owns a majority of the voting stock or
similar voting interest, in each case that would be disclosable pursuant to Item
601(b)(21) of Regulation S-K promulgated under the Securities Act.


“Third Party Claim” shall have the meaning specified in Section 9.3(a).
 
 
4

--------------------------------------------------------------------------------

 
 
“Trading Day” shall mean a day on which the Principal Market shall be open for
business.
 
“Transaction Documents” shall mean this Agreement and the Commitment Note and
all schedules and exhibits hereto and thereto.


“Transfer Agent” shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company’s
appointment of any such substitute or replacement transfer agent).


“Transfer Agent Instruction Letter” means the letter from the Company to the
Transfer Agent which instructs the Transfer Agent to issue the Put Shares and
the Underlying Shares pursuant to the Transaction Documents, in the form of
Exhibit D attached hereto.
 
“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Commitment Note and issued and issuable in lieu
of the cash payment of interest on the Commitment Note in accordance with the
terms of the Commitment Note.
 
“Valuation Period” shall mean the period of five (5) Trading Days immediately
following the Clearing Date associated with the applicable Put Notice during
which the Purchase Price of the Common Stock is valued. The Investor shall
notify the Company in writing of the occurrence of the Clearing Date associated
with a Put Notice. The Valuation Period shall begin the first Trading Day
following the Clearing Date.


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Principal Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Principal Market on which
the Common Stock is then listed or quoted as reported by Bloomberg L.P. (based
on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is a Principal Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by OTC Markets
Group, Inc. (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
holders of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.


ARTICLE II
PURCHASE AND SALE OF COMMON STOCK
 
Section 2.1       PUTS. Upon the terms and conditions set forth herein
(including, without limitation, the provisions of Article VII), the Company
shall have the right, but not the obligation, to direct the Investor, by its
delivery to the Investor of a Put Notice from time to time, to purchase Put
Shares (i) in a minimum amount not less than $25,000 and (ii) in a maximum
amount up to the lesser of (a) $500,000 or (b) 200% of the average daily trading
value of the Company’s Common Stock in the five (5) Trading Days immediately
preceding the Put Date.
 
 
5

--------------------------------------------------------------------------------

 


Section 2.2       MECHANICS.
 
(a)              PUT NOTICE. At any time and from time to time during the
Commitment Period, the Company may deliver a Put Notice to Investor, subject to
satisfaction of the conditions set forth in Section 7.2.  The Company shall
deliver, or cause to be delivered, the Put Shares as DWAC Shares to the Investor
within two (2) Trading Days following the Put Date.


(b)              DATE OF DELIVERY OF PUT NOTICE. A Put Notice shall be deemed
delivered on (i) the Trading Day it is received by email by the Investor if such
notice is received on or prior to 9:00 a.m. New York time or (ii) the
immediately succeeding Trading Day if it is received by email after 9:00 a.m.
New York time on a Trading Day or at any time on a day which is not a Trading
Day. The Valuation Period will commence one (1) Trading Day following the
Clearing Date.  The Company may not deliver another Put Notice to the Investor
during the Valuation Period with respect to any Put.


Section 2.3       CLOSINGS. At the end of the Valuation Period the Purchase
Price shall be established.  If the value of the Put Shares delivered to the
Investor causes the Company to exceed the Maximum Commitment Amount, then
immediately after the Valuation Period the Investor shall return to the Company
the surplus amount of Put Shares associated with such Put and the Purchase Price
with respect to such Put shall be reduced by any Clearing Costs related to the
return of such Put Shares. The Closing of a Put shall occur within two (2)
Trading Days following the end of the Valuation Period, whereby the Investor
shall deliver the Investment Amount by wire transfer of immediately available
funds to an account designated by the Company. In addition, on or prior to such
Closing, each of the Company and the Investor shall deliver to each other all
documents, instruments and writings required to be delivered or reasonably
requested by either of them pursuant to this Agreement in order to implement and
effect the transactions contemplated herein. The Company shall be prohibited
from delivering a subsequent Put Notice during the Valuation Period.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF INVESTOR
 
The Investor represents and warrants to the Company that:
 
Section 3.1       INTENT. The Investor is entering into this Agreement for its
own account and the Investor has no present arrangement (whether or not legally
binding) at any time to sell the Securities to or through any Person in
violation of the Securities Act or any applicable state securities laws;
provided, however, that the Investor reserves the right to dispose of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 3.2       NO LEGAL ADVICE FROM THE COMPANY. The Investor acknowledges
that it has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
advisors. The Investor is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
Section 3.3       ACCREDITED INVESTOR. The Investor is an accredited investor as
defined in Rule 501(a)(3) of Regulation D, and the Investor has such experience
in business and financial matters that it is capable of evaluating the merits
and risks of an investment in the Securities. The Investor acknowledges that an
investment in the Securities is speculative and involves a high degree of risk.
 
Section 3.4       AUTHORITY. The Investor has the requisite power and authority
to enter into and perform its obligations under this Agreement and the other
Transaction Documents and to consummate the transactions contemplated hereby and
thereby.  The execution and delivery of this Agreement and the other Transaction
Documents and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action and no further consent
or authorization of the Investor is required. Each Transaction Document to which
it is a party has been duly executed by the Investor, and when delivered by the
Investor in accordance with the terms hereof, will constitute the valid and
binding obligation of the Investor enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, or similar laws relating
to, or affecting generally the enforcement of, creditors' rights and remedies or
by other equitable principles of general application.
 
Section 3.5       NOT AN AFFILIATE. The Investor is not an officer, director or
“affiliate” (as that term is defined in Rule 405 of the Securities Act) of the
Company.
 
Section 3.6       ORGANIZATION AND STANDING. The Investor is an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by this Agreement and the
other Transaction Documents.
 
Section 3.7       ABSENCE OF CONFLICTS. The execution and delivery of this
Agreement and the other Transaction Documents, and the consummation of the
transactions contemplated hereby and thereby and compliance with the
requirements hereof and thereof, will not (a) violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on the Investor, (b)
violate any provision of any indenture, instrument or agreement to which the
Investor is a party or is subject, or by which the Investor or any of its assets
is bound, or conflict with or constitute a material default thereunder, (c)
result in the creation or imposition of any lien pursuant to the terms of any
such indenture, instrument or agreement, or constitute a breach of any fiduciary
duty owed by the Investor to any third party, or (d) require the approval of any
third-party (that has not been obtained) pursuant to any material contract,
instrument, agreement, relationship or legal obligation to which the Investor is
subject or to which any of its assets, operations or management may be subject.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 3.8       DISCLOSURE; ACCESS TO INFORMATION. The Investor had an
opportunity to review copies of the SEC Documents filed on behalf of the Company
and has had access to all publicly available information with respect to the
Company.
 
Section 3.9       MANNER OF SALE. At no time was the Investor presented with or
solicited by or through any advertisement, article, notice, or other
communication regarding the Securities, published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Investor that, except as disclosed in
the SEC Documents or except as set forth in the disclosure schedules hereto:
 
Section 4.1       ORGANIZATION OF THE COMPANY.  Except as set forth in Schedule
4.1, the Company and each of the Subsidiaries is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
nor default of any of the provisions of its respective certificate or articles
of incorporation, bylaws or other organizational or charter documents.  Each of
the Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in a
Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
Section 4.2       AUTHORITY.  The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement and the
other Transaction Documents.  The execution and delivery of this Agreement and
the other Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action and no further consent or authorization of the
Company or its Board of Directors or stockholders is required.  Each of this
Agreement and the other Transaction Documents has been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 4.3       CAPITALIZATION. As of the date hereof, the authorized capital
stock of the Company consists of (a) 250,000,000 shares of Common Stock, of
which 20,350,003 shares of Common Stock are issued and outstanding and (b)
20,000,000 shares of preferred stock, par value $0.001 per share, of which no
shares of preferred stock are issued and outstanding.  Except as set forth on
Schedule 4.3 and as disclosed in Current Reports on Form 8-K filed by the
Company since the Company’s most recently filed periodic report under the
Exchange Act, the Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of stock options under the Company’s stock option plans, the
issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act or Common Stock Equivalents disclosed in
Current Reports on Form 8-K filed by the Company since the Company’s most
recently filed periodic report under the Exchange Act. No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by the Transaction
Documents.  Except as set forth on Schedule 4.3 and except as a result of the
purchase and sale of the Securities and securities issued to employees and other
service providers of the Company pursuant to the Company’s stock option plans,
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents.  The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investor) and will not result in a right of any holder of
Company securities (other than the Investor) to adjust the exercise, conversion,
exchange or reset price under any of such securities.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 
Section 4.4       LISTING AND MAINTENANCE REQUIREMENTS.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration.  The Company has not, in the twelve
(12) months preceding the date hereof, received notice from the Principal Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Principal Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
 
9

--------------------------------------------------------------------------------

 


Section 4.5       SEC DOCUMENTS; DISCLOSURE.  Except as set forth on Schedule
4.5, the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the one
(1) year preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Documents”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and
other federal laws, rules and regulations applicable to such SEC Documents, and
none of the SEC Documents when filed contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form and
substance in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis during the periods involved (except (a) as may be otherwise
indicated in such financial statements or the notes thereto or (b) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements) and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal, immaterial, year-end audit
adjustments).  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information.  The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting transactions in securities of the Company.


Section 4.6       VALID ISSUANCES. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid, and non-assessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.
 
Section 4.7       NO CONFLICTS. Except as set forth in Schedule 4.7, the
execution, delivery and performance of this Agreement and the other Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Put Shares and the Underlying Shares, do not and will not: (a) result in a
violation of the Company’s or any Subsidiary’s certificate or articles of
incorporation, by-laws or other organizational or charter documents, (b)
conflict with, or constitute a material default (or an event that with notice or
lapse of time or both would become a material default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation of, any agreement, indenture, instrument or any “lock-up” or
similar provision of any underwriting or similar agreement to which the Company
or any Subsidiary is a party, or (c) result in a violation of any federal, state
or local law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to the Company or any
Subsidiary or by which any property or asset of the Company or any Subsidiary is
bound or affected (except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect) nor is the
Company otherwise in violation of, conflict with or in default under any of the
foregoing.  Except as set forth in Schedule 4.7, the business of the Company is
not being conducted in violation of any law, ordinance or regulation of any
governmental entity, except for possible violations that either singly or in the
aggregate do not and will not have a Material Adverse Effect. The Company is not
required under federal, state or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or the other Transaction Documents
(other than any SEC, FINRA or state securities filings that may be required to
be made by the Company subsequent to any Closing or any registration statement
that may be filed pursuant hereto); provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of Investor herein.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 4.8       NO MATERIAL ADVERSE CHANGE. Since December 31, 2014, no event
has occurred that has had a Material Adverse Effect on the Company that has not
been disclosed in subsequent SEC filings.
 
Section 4.9       LITIGATION AND OTHER PROCEEDINGS. Except as disclosed in the
SEC Documents or as set forth on Schedule 4.9, there are no actions, suits,
investigations, inquiries or proceedings pending or, to the knowledge of the
Company, threatened in writing against or affecting the Company, any Subsidiary
or any of their respective properties, nor has the Company received any written
or oral notice of any such action, suit, proceeding, inquiry or investigation,
which would have a Material Adverse Effect.  No judgment, order, writ,
injunction or decree or award has been issued by or, to the knowledge of the
Company, requested of any court, arbitrator or governmental agency which would
have a Material Adverse Effect.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any Subsidiary or any current or former director or
officer of the Company or any Subsidiary.


Section 4.10     REGISTRATION RIGHTS. Except as set forth on Schedule 4.10, no
Person (other than the Investor) has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company or
any Subsidiary.
 
ARTICLE V
COVENANTS OF INVESTOR
 
 Section 5.1      COMPLIANCE WITH LAW; TRADING IN SECURITIES. The Investor's
trading activities with respect to shares of Common Stock will be in compliance
with all applicable state and federal securities laws and regulations and the
rules and regulations of FINRA and the Principal Market.
 
 
11

--------------------------------------------------------------------------------

 


Section 5.2       SHORT SALES AND CONFIDENTIALITY. Neither the Investor, nor any
affiliate of the Investor acting on its behalf or pursuant to any understanding
with it, will execute any Short Sales from the date hereof until the end of the
Commitment Period, either directly or indirectly. For the purposes hereof, and
in accordance with Regulation SHO, the sale after delivery of a Put Notice of
such number of shares of Common Stock reasonably expected to be purchased under
a Put Notice shall not be deemed a Short Sale. The Investor shall, until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company in accordance with the terms of this Agreement, maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents.


Section 5.3       ESTIMATED PURCHASE PRICE. Upon the Company’s written request,
the Investor shall provide the Company with (i) the VWAP for the Trading Days
during the Valuation Period for the purpose of confirming the Purchase Price,
and (ii) the average daily trading value of the Company’s Common Stock in the
five (5) Trading Days immediately prior to the date of such request for the
purpose of estimating the maximum amount of Put Shares. The Investor shall send
the Company the information requested by the Company under this Section 5.3
within one (1) Trading Day after the date of such request.


Section 5.4       PERFORMANCE BY INVESTOR. Investor shall use its best efforts
to cause its representations and warranties made pursuant to this Agreement to
be true and correct in all material respects on the date of each Closing and to
have complied with all of its covenants in this Agreement in all material
respects as of the date of each Closing.

 
ARTICLE VI
COVENANTS OF THE COMPANY
 
Section 6.1       RESERVATION OF COMMON STOCK. The Company shall maintain a
reserve from its duly authorized shares of Common Stock equal to 300% of the
Required Minimum to satisfy its obligation to issue the Put Shares in accordance
with the terms of this Agreement.  On the date hereof, the Company shall reserve
an initial amount equal to 15,000,000 shares of Common Stock.
 
Section 6.2       LISTING OF COMMON STOCK.  The Company shall promptly secure
the listing of all of the Put Shares and Underlying Shares to be issued to the
Investor hereunder on the Principal Market (subject to official notice of
issuance) and shall use commercially reasonable best efforts to maintain, so
long as any shares of Common Stock shall be so listed, the listing of all such
Put Shares and Underlying Shares from time to time issuable hereunder.  The
Company shall use its commercially reasonable efforts to continue the listing
and trading of the Common Stock on the Principal Market (including, without
limitation, maintaining sufficient net tangible assets) and will comply in all
respects with the Company's reporting, filing and other obligations under the
bylaws or rules of FINRA and the Principal Market.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 6.3       OTHER EQUITY LINES. So long as this Agreement remains in
effect, the Company covenants and agrees that it will not, without the prior
written consent of the Investor, enter into any other equity line of credit
agreement with any other party. For the avoidance of doubt, nothing contained in
the Transaction Documents shall restrict, or require the Investor's consent for,
any agreement providing for the issuance or distribution of any equity
securities of the Company pursuant to any agreement or arrangement that is not
covered in this Section 6.3. This Section 6.3 shall not apply if this Agreement
is terminated in accordance with Section 10.5 (and the proviso at the end of
Section 10.5 shall not apply for this purpose).


Section 6.4      FILING OF CURRENT REPORT AND REGISTRATION STATEMENT. The
Company agrees that it shall file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the SEC within the time required
by the Exchange Act, relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company shall permit the Investor to review and comment
upon the final pre-filing draft version of the Current Report at least two (2)
Trading Days prior to its filing with the SEC, and the Company shall give
reasonable consideration to all such comments. The Investor shall use its
reasonable best efforts to comment upon the final pre-filing draft version of
the Current Report within one (1) Trading Day from the date the Investor
receives it from the Company.  The Company shall also file with the SEC, within
forty-five (45) days from the date hereof, a registration statement (the
“Registration Statement”) covering the resale of the Put Shares and the
Underlying Shares, which Registration Statement may be the same registration
statement that the Company files with respect to the common stock underlying
those certain 10% Original Issue Discount Convertible Promissory Notes issued by
the Company to the Investor pursuant to that Securities Purchase Agreement
between the Company and the Investor dated as of March 18, 2016.


ARTICLE VII
CONDITIONS TO DELIVERY OF
PUT NOTICES AND CONDITIONS TO CLOSING
 
Section 7.1       CONDITIONS PRECEDENT TO THE RIGHT OF THE COMPANY TO ISSUE AND
SELL PUT SHARES. The right of the Company to issue and sell the Put Shares to
the Investor is subject to the satisfaction of each of the conditions set forth
below:
 
(a)              ACCURACY OF INVESTOR'S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Investor shall be true and correct in all
material respects as of the date of this Agreement and as of the date of each
Closing as though made at each such time.
 
(b)              PERFORMANCE BY INVESTOR. Investor shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Investor at or prior to such Closing.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)              PRINCIPAL MARKET REGULATION. The Company shall not issue any
Put Shares, and the Investor shall not have the right to receive any Put Shares,
if the issuance of such Put Shares would exceed the aggregate number of shares
of Common Stock which the Company may issue without breaching the Company’s
obligations under the rules or regulations of the Principal Market (the
“Exchange Cap”).
 
Section 7.2       CONDITIONS PRECEDENT TO THE OBLIGATION OF INVESTOR TO PURCHASE
PUT SHARES. The obligation of the Investor hereunder to purchase Put Shares is
subject to the satisfaction of each of the following conditions:
 
(a)              EFFECTIVE REGISTRATION STATEMENT. The Registration Statement,
and any amendment or supplement thereto, shall be effective for the resale by
the Investor of the Put Shares and the Underlying Shares and (i) neither the
Company nor the Investor shall have received notice that the SEC has issued or
intends to issue a stop order with respect to such Registration Statement or
that the SEC otherwise has suspended or withdrawn the effectiveness of such
Registration Statement, either temporarily or permanently, or intends or has
threatened to do so and (ii) no other suspension of the use of, or withdrawal of
the effectiveness of, such Registration Statement or related prospectus shall
exist.
 
(b)              ACCURACY OF THE COMPANY'S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Company shall be true and correct in all
material respects as of the date of this Agreement and as of the date of each
Closing (except for representations and warranties specifically made as of a
particular date).
 
(c)              PERFORMANCE BY THE COMPANY. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company.
 
(d)             NO INJUNCTION. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
adopted by any court or governmental authority of competent jurisdiction that
prohibits affects any of the transactions contemplated by the Transaction
Documents, and no proceeding shall have been commenced that may have the effect
of prohibiting any of the transactions contemplated by the Transaction
Documents.
 
(e)              ADVERSE CHANGES. Since the date of filing of the Company's most
recent SEC Document, no event that had or is reasonably likely to have a
Material Adverse Effect has occurred.
 
(f)              NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK. The
trading of the Common Stock shall not have been suspended by the SEC, the
Principal Market or FINRA, or otherwise halted for any reason, and the Common
Stock shall have been approved for listing or quotation on and shall not have
been delisted from the Principal Market.  In the event of a suspension,
delisting, or halting for any reason, of the trading of the Common Stock, as
contemplated by this Section 7.2(f), between the date of the Put Notice and the
date of the Closing with respect thereto, the Investor shall have the right to
return to the Company any remaining amount of Put Shares associated with such
Put, and the Purchase Price with respect to such Put shall be reduced
accordingly.
 
 
14

--------------------------------------------------------------------------------

 
 
(g)             BENEFICIAL OWNERSHIP LIMITATION. The number of Put Shares then
to be purchased by the Investor shall not exceed the number of such shares that,
when aggregated with all other shares of Common Stock then owned by the Investor
beneficially or deemed beneficially owned by the Investor, would result in the
Investor owning more than the Beneficial Ownership Limitation (as defined
below), as determined in accordance with Section 16 of the Exchange Act and the
regulations promulgated thereunder.  For purposes of this Section 7.2(g), in the
event that the amount of Common Stock outstanding, as determined in accordance
with Section 16 of the Exchange Act and the regulations promulgated thereunder,
is greater on a Closing Date than on the date upon which the Put Notice
associated with such Closing Date is given, the amount of Common Stock
outstanding on such Closing Date shall govern for purposes of determining
whether the Investor, when aggregating all purchases of Common Stock made
pursuant to this Agreement, would own more than the Beneficial Ownership
Limitation following such Closing Date. The “Beneficial Ownership Limitation”
shall be 4.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock
issuable pursuant to a Put Notice.  The Investor, upon not less than 61 days’
prior notice to the Company, may increase or decrease the Beneficial Ownership
Limitation provisions of this Section 7.2(g), provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock pursuant to a Put Notice and the Beneficial Ownership
Limitation provisions of this Section 7.2(g) shall continue to apply.  Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company.


(h)             PRINCIPAL MARKET REGULATION. The issuance of the Put Shares
shall not exceed the Exchange Cap.
 
(i)               NO KNOWLEDGE. The Company shall have no knowledge of any event
more likely than not to have the effect of causing the Registration Statement to
be suspended or otherwise ineffective (which event is more likely than not to
occur within the fifteen (15) Trading Days following the Trading Day on which
such Put Notice is deemed delivered).
 
(j)               NO VIOLATION OF SHAREHOLDER APPROVAL REQUIREMENT. The issuance
of the Put Shares shall not violate the shareholder approval requirements of the
Principal Market.
 
(k)              OFFICER’S CERTIFICATE. On the date of delivery of each Put
Notice, the Investor shall have received the Closing Certificate executed by an
executive officer of the Company and to the effect that all the conditions to
such Closing shall have been satisfied as of the date of each such certificate.
 
 
15

--------------------------------------------------------------------------------

 


(l)               DWAC ELIGIBLE. The Common Stock must be DWAC Eligible and not
subject to a “DTC chill.”


(m)             SEC DOCUMENTS. All reports, schedules, registrations, forms,
statements, information and other documents required to have been filed by the
Company with the SEC pursuant to the reporting requirements of the Exchange Act
shall have been timely filed with the SEC for the previous twelve month period.


(n)             TRANSFER AGENT INSTRUCTION LETTER. The Transfer Agent
Instruction Letter shall have been executed and delivered by the Company to the
Transfer Agent and acknowledged and agreed to in writing by the Transfer Agent.


(o)              RESERVE.  The Company shall have reserved sufficient shares of
its Common Stock for the Investor, pursuant to the terms of this Agreement and
all other contracts between the Company and Investor.


ARTICLE VIII
LEGENDS
 
Section 8.1       NO RESTRICTIVE STOCK LEGEND. No restrictive stock legend shall
be placed on the share certificates representing the Put Shares.
 
Section 8.2       INVESTOR'S COMPLIANCE. Nothing in this Article VIII shall
affect in any way the Investor's obligations hereunder to comply with all
applicable securities laws upon the sale of the Common Stock.
 
ARTICLE IX
NOTICES; INDEMNIFICATION
 
Section 9.1       NOTICES. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (a) personally served, (b)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (c) delivered by reputable air courier service with charges
prepaid, or (d) transmitted by hand delivery, telegram, or email as a PDF,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice given in accordance herewith. Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (i) upon hand delivery or delivery by email at the address
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (ii) on the next business day following
the date of mailing by express overnight courier service or on the fifth
business day after deposited in the mail, registered or certified mail, return
receipt requested, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.
 
 
16

--------------------------------------------------------------------------------

 


The addresses for such communications shall be:


If to the Company:


CLS Holdings USA, Inc.
11767 S. Dixie Highway, Suite 115
Miami, FL  33156
Email: jeff@clslabs.com
Attention: Jeffrey I. Binder


With a copy to (which shall not constitute notice):


Broad and Cassel
1 N. Clematis Street, Suite 500
West Palm Beach, FL 33401
Email: kdeutsch@broadandcassel.com
Attention:  Kathleen L. Deutsch, P.A.


If to the Investor:
 
Old Main Capital, LLC
3109 Stirling Road, Suite 100
Fort Lauderdale, FL 33312
Email: adam@oldmaincapital.com
Attention: Adam Long, Managing Partner


Either party hereto may from time to time change its address or email for
notices under this Section 9.1 by giving at least ten (10) days' prior written
notice of such changed address to the other party hereto.
 
 
17

--------------------------------------------------------------------------------

 


Section 9.2       INDEMNIFICATION. Each party (an “Indemnifying Party”) agrees
to indemnify and hold harmless the other party along with its officers,
directors, employees, and authorized agents, and each Person or entity, if any,
who controls such party within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act (an “Indemnified Party”) from and against any
Damages, and any action in respect thereof to which the Indemnified Party
becomes subject to, resulting from, arising out of or relating to (i) any
misrepresentation, breach of warranty or nonfulfillment of or failure to perform
any covenant or agreement on the part of the Indemnifying Party contained in
this Agreement, (ii) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or any post-effective
amendment thereof or supplement thereto, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, (iii) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus or
contained in the final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in the light of the circumstances under which the
statements therein were made, not misleading, or (iv) any violation or alleged
violation by such Indemnifying Party of the Securities Act, the Exchange Act,
any state securities law or any rule or regulation under the Securities Act, the
Exchange Act or any state securities law, as such Damages are incurred, except
to the extent such Damages result primarily from the Indemnified Party's failure
to perform any covenant or agreement contained in this Agreement or the
Indemnified Party's negligence, recklessness or bad faith in performing its
obligations under this Agreement; provided, however, that the foregoing
indemnity agreement shall not apply to any Damages of an Indemnified Party to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made by an
Indemnifying Party in reliance upon and in conformity with written information
furnished to the Indemnifying Party by the Indemnified Party expressly for use
in the Registration Statement, any post-effective amendment thereof or
supplement thereto, or any preliminary prospectus or final prospectus (as
amended or supplemented), or arising out of or based upon any violation by such
Indemnified Party of the Securities Act, the Exchange Act, any state securities
law or any rule or regulation under the Securities Act, the Exchange Act or any
state securities law.
 
Section 9.3       METHOD OF ASSERTING INDEMNIFICATION CLAIMS. All claims for
indemnification by any Indemnified Party under Section 9.2 shall be asserted and
resolved as follows:
 
(a)              In the event any claim or demand in respect of which an
Indemnified Party might seek indemnity under Section 9.2 is asserted against or
sought to be collected from such Indemnified Party by a Person other than a
party hereto or an affiliate thereof (a “Third Party Claim”), the Indemnified
Party shall deliver a written notification, enclosing a copy of all papers
served, if any, and specifying the nature of and basis for such Third Party
Claim and for the Indemnified Party's claim for indemnification that is being
asserted under any provision of Section 9.2 against an Indemnifying Party,
together with the amount or, if not then reasonably ascertainable, the estimated
amount, determined in good faith, of such Third Party Claim (a “Claim Notice”)
with reasonable promptness to the Indemnifying Party. If the Indemnified Party
fails to provide the Claim Notice with reasonable promptness after the
Indemnified Party receives notice of such Third Party Claim, the Indemnifying
Party shall not be obligated to indemnify the Indemnified Party with respect to
such Third Party Claim to the extent that the Indemnifying Party's ability to
defend has been prejudiced by such failure of the Indemnified Party. The
Indemnifying Party shall notify the Indemnified Party as soon as practicable
within the period ending thirty (30) calendar days following receipt by the
Indemnifying Party of either a Claim Notice or an Indemnity Notice (as defined
below) (the “Dispute Period”) whether the Indemnifying Party disputes its
liability or the amount of its liability to the Indemnified Party under Section
9.2 and whether the Indemnifying Party desires, at its sole cost and expense, to
defend the Indemnified Party against such Third Party Claim.
 
 
18

--------------------------------------------------------------------------------

 
 
(i)       If the Indemnifying Party notifies the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Indemnified
Party with respect to the Third Party Claim pursuant to this Section 9.3(a),
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to Section 9.2). The Indemnifying Party shall have full control of
such defense and proceedings, including any compromise or settlement thereof;
provided, however, that the Indemnified Party may, at the sole cost and expense
of the Indemnified Party, at any time prior to the Indemnifying Party's delivery
of the notice referred to in the first sentence of this clause (i), file any
motion, answer or other pleadings or take any other action that the Indemnified
Party reasonably believes to be necessary or appropriate to protect its
interests; and provided, further, that if requested by the Indemnifying Party,
the Indemnified Party will, at the sole cost and expense of the Indemnifying
Party, provide reasonable cooperation to the Indemnifying Party in contesting
any Third Party Claim that the Indemnifying Party elects to contest. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
clause (i), and except as provided in the preceding sentence, the Indemnified
Party shall bear its own costs and expenses with respect to such participation.
Notwithstanding the foregoing, the Indemnified Party may takeover the control of
the defense or settlement of a Third Party Claim at any time if it irrevocably
waives its right to indemnity under Section 9.2 with respect to such Third Party
Claim.
 
(ii)      If the Indemnifying Party fails to notify the Indemnified Party within
the Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to Section 9.3(a), or if the Indemnifying Party gives such notice
but fails to prosecute vigorously and diligently or settle the Third Party
Claim, or if the Indemnifying Party fails to give any notice whatsoever within
the Dispute Period, then the Indemnified Party shall have the right to defend,
at the sole cost and expense of the Indemnifying Party, the Third Party Claim by
all appropriate proceedings, which proceedings shall be prosecuted by the
Indemnified Party in a reasonable manner and in good faith or will be settled at
the discretion of the Indemnified Party(with the consent of the Indemnifying
Party, which consent will not be unreasonably withheld). The Indemnified Party
will have full control of such defense and proceedings, including any compromise
or settlement thereof; provided, however, that if requested by the Indemnified
Party, the Indemnifying Party will, at the sole cost and expense of the
Indemnifying Party, provide reasonable cooperation to the Indemnified Party and
its counsel in contesting any Third Party Claim which the Indemnified Party is
contesting. Notwithstanding the foregoing provisions of this clause (ii), if the
Indemnifying Party has notified the Indemnified Party within the Dispute Period
that the Indemnifying Party disputes its liability or the amount of its
liability hereunder to the Indemnified Party with respect to such Third Party
Claim and if such dispute is resolved in favor of the Indemnifying Party in the
manner provided in clause (iii) below, the Indemnifying Party will not be
required to bear the costs and expenses of the Indemnified Party's defense
pursuant to this clause (ii) or of the Indemnifying Party's participation
therein at the Indemnified Party's request, and the Indemnified Party shall
reimburse the Indemnifying Party in full for all reasonable costs and expenses
incurred by the Indemnifying Party in connection with such litigation. The
Indemnifying Party may participate in, but not control, any defense or
settlement controlled by the Indemnified Party pursuant to this clause (ii), and
the Indemnifying Party shall bear its own costs and expenses with respect to
such participation.
 
 
19

--------------------------------------------------------------------------------

 
 
(iii)     If the Indemnifying Party notifies the Indemnified Party that it does
not dispute its liability or the amount of its liability to the Indemnified
Party with respect to the Third Party Claim under Section 9.2 or fails to notify
the Indemnified Party within the Dispute Period whether the Indemnifying Party
disputes its liability or the amount of its liability to the Indemnified Party
with respect to such Third Party Claim, the amount of Damages specified in the
Claim Notice shall be deemed a liability of the Indemnifying Party under Section
9.2, unless the Indemnifying Party can show that the Indemnified Party was not
prejudiced by its failure to respond within the Dispute Period, and then, to the
extent such Damages represent actual (and not estimated) Damages incurred by the
Indemnified Party, and the Indemnifying Party shall pay the amount of such
Damages to the Indemnified Party on demand. If the Indemnifying Party has
disputed its liability or the amount of its liability with respect to such
claim, the Indemnifying Party and the Indemnified Party shall proceed in good
faith to negotiate a resolution of such dispute; provided, however, that if the
dispute is not resolved within thirty (30) days after the Claim Notice, the
Indemnifying Party shall be entitled to institute such legal action as it deems
appropriate.
 
(b)              In the event any Indemnified Party should have a claim under
Section 9.2 against the Indemnifying Party that does not involve a Third Party
Claim, the Indemnified Party shall deliver a written notification of a claim for
indemnity under Section 9.2 specifying the nature of and basis for such claim,
together with the amount or, if not then reasonably ascertainable, the estimated
amount, determined in good faith, of such claim (an “Indemnity Notice”) with
reasonable promptness to the Indemnifying Party. The failure by any Indemnified
Party to give the Indemnity Notice shall not impair such party's rights
hereunder except to the extent that the Indemnifying Party demonstrates that it
has been irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be deemed a liability of the
Indemnifying Party under Section 9.2, unless the Indemnifying Party can show
that the Indemnified Party was not prejudiced by its failure to respond within
the Dispute Period, and then, to the extent such Damages represent actual (and
not estimated) Damages incurred by the Indemnified Party, and the Indemnifying
Party shall pay the amount of such Damages to the Indemnified Party on demand.
If the Indemnifying Party has disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Indemnity Notice, the Indemnifying Party shall be entitled to
institute such legal action as it deems appropriate.
 
 
20

--------------------------------------------------------------------------------

 
 
(c)              The Indemnifying Party agrees to pay the Indemnified Party,
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim Notice as long as the
Indemnified Party has acknowledged and agreed to repay such amounts promptly
should it be finally determined by a court that the Indemnified Party was not
entitled to indemnificiation for the claim to which such expenses related.
 
(d)              The indemnity provisions contained herein shall be in addition
to (i) any cause of action or similar rights of the Indemnified Party against
the Indemnifying Party or others, and (ii) any liabilities the Indemnifying
Party may be subject to.
 
ARTICLE X
MISCELLANEOUS
 
Section 10.1     GOVERNING LAW; JURISDICTION. This Agreement shall be governed
by and interpreted in accordance with the laws of the State of New York without
regard to the principles of conflicts of law. Each of the Company and the
Investor hereby submits to the exclusive jurisdiction of the United States
federal and state courts located in the City of New York, Borough of Manhattan
with respect to any dispute arising under the Transaction Documents or the
transactions contemplated thereby.
 
Section 10.2     JURY TRIAL WAIVER. The Company and the Investor hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other in respect of any matter arising out of or in
connection with the Transaction Documents.
 
Section 10.3     ASSIGNMENT. This Agreement shall be binding upon and inure to
the benefit of the Company and the Investor and their respective
successors.  Neither this Agreement nor any rights of the Investor or the
Company hereunder may be assigned by either party to any other Person.
 
Section 10.4     NO THIRD PARTY BENEFICIARIES. This Agreement is intended for
the benefit of the Company and the Investor and their respective successors, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as set forth in Section 9.3.
 
Section 10.5     TERMINATION. The Company may terminate this Agreement at any
time by written notice to the Investor.  In addition, this Agreement shall
automatically terminate on the earlier of (i) the end of the Commitment Period;
(ii) the date that the Company sells and the Investor purchases the Maximum
Commitment Amount; or (iii) the date that, pursuant to or within the meaning of
any Bankruptcy Law, the Company commences a voluntary case or any Person
commences a proceeding against the Company (which proceeding is not dismissed
within 90 days thereafter), a Custodian is appointed for the Company for all or
substantially all of its property or the Company makes a general assignment for
the benefit of its creditors; provided, however, that the provisions of Articles
III, IV, V, VI, IX and the agreements and covenants of the Company and the
Investor set forth in Article X shall survive the termination of this Agreement
for a period of twenty four (24) months.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 10.6     ENTIRE AGREEMENT. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the Company
and the Investor with respect to the matters covered herein and therein and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.


Section 10.7     FEES AND EXPENSES.  Except as expressly set forth in the
Transaction Documents or any other writing to the contrary, each party shall pay
the fees and expenses of its advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement;
provided that on the date hereof the Company shall pay the Investor an amount up
to $10,000 for its legal fees.  The Company shall pay all Transfer Agent fees
(including, without limitation, any fees required for same-day processing of any
instruction letter delivered by the Company), stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the Investor.
 
Section 10.8     COUNTERPARTS. This Agreement may be executed in multiple
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. This Agreement may be delivered to
the other parties hereto by email of a copy of this Agreement bearing the
signature of the parties so delivering this Agreement.
 
Section 10.9     SEVERABILITY. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, the parties shall use their commercially reasonable
efforts to reform such illegal, unenforcable or void provision to best express
their original intent and this Agreement shall continue in full force and effect
without said illegal, unenforcable or void provision; provided that such
severability shall be ineffective if it materially changes the economic benefit
of this Agreement to any party.
 
Section 10.10   FURTHER ASSURANCES. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
Section 10.11   NO STRICT CONSTRUCTION. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
Section 10.12   EQUITABLE RELIEF. The Company recognizes that in the event that
it fails to perform, observe, or discharge any or all of its obligations under
this Agreement, any remedy at law may prove to be inadequate relief to the
Investor. The Company therefore agrees that the Investor shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 10.13   TITLE AND SUBTITLES. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.
 
Section 10.14   AMENDMENTS; WAIVERS. No provision of this Agreement may be
amended or waived by the parties from and after the date that is one (1) Trading
Day immediately preceding the initial filing of the Registration Statement with
the SEC. Subject to the immediately preceding sentence, (i) no provision of this
Agreement may be amended other than by a written instrument signed by both
parties hereto and (ii) no provision of this Agreement may be waived other than
in a written instrument signed by the party against whom enforcement of such
waiver is sought. No failure or delay in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.
 
Section 10.15   PUBLICITY. The Company and the Investor shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement, other than as
required by law, without the prior written consent of the other parties, which
consent shall not be unreasonably withheld or delayed, except that no prior
consent shall be required if such disclosure is required by law, in which such
case the disclosing party shall provide the other party with prior notice of
such public statement.  Notwithstanding the foregoing, the Company shall not
publicly disclose the name of the Investor without the prior written consent of
the Investor, except to the extent required by law. The Investor acknowledges
that this Agreement and all of the Transaction Documents may be deemed to be
“material contracts,” as that term is defined by Item 601(b)(10) of Regulation
S-K, and that the Company may therefore be required to file such documents as
exhibits to reports or registration statements filed under the Securities Act or
the Exchange Act.  The Investor further agrees that the status of such documents
and materials as material contracts shall be determined solely by the Company,
in consultation with its counsel.
 
 
[Signature Page Follows]
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
           IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 
                                CLS HOLDINGS USA, INC.


 
 
                                By:  /s/ Jeffrey
Binder                                     
Name: Jeffrey Binder
Title: Chief Executive Officer






                                OLD MAIN CAPITAL, LLC






                                By:  /s/ Adam
Long                                         
Name: Adam Long
Title: President


 








[Signature Page to Equity Purchase Agreement]
 
 
24

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULES TO
EQUITY PURCHASE AGREEMENT


Schedule 4.1 – Organization


Schedule 4.3 – Capitalization


Schedule 4.5 – SEC Documents


Schedule 4.7 – No Conflicts


Schedule 4.9 – Litigation


Schedule 4.10 – Registration Rights
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF PUT NOTICE
 


TO: OLD MAIN CAPITAL, LLC
DATE: ____________________
 
We refer to the Equity Purchase Agreement, dated April [___], 2016 (the
“Agreement”), entered into by and between CLS Holdings USA, Inc., and you.
Capitalized terms defined in the Agreement shall, unless otherwise defined
herein, have the same meaning when used herein.
 
We hereby:
 
1)  Give you notice that we require you to purchase  Put Shares; and
 
2)  Certify that, as of the date hereof, to the best of our knowledge, the
conditions set forth in Section 7.2 of the Agreement are satisfied.
 
 


                                CLS HOLDINGS USA, INC.


 
                                By: _______________________
                                     Name:
                                     Title:


 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF OFFICER’S CERTIFICATE
OF CLS HOLDINGS USA, INC.


 
Pursuant to Section 7.2(k) of that certain Equity Purchase Agreement, dated
April [___], 2016 (the “Agreement”), by and between CLS Holdings USA, Inc. (the
“Company”) and Old Main Capital, LLC (the “Investor”), the undersigned, in his
capacity as Chief Executive Officer of the Company, and not in his individual
capacity, hereby certifies, as of the date hereof (such date, the “Condition
Satisfaction Date”), the following:
 
1.            The representations and warranties of the Company are true and
correct in all material respects as of the Condition Satisfaction Date as though
made on the Condition Satisfaction Date (except for representations and
warranties specifically made as of a particular date) with respect to all
periods, and as to all events and circumstances occurring or existing upto and
including the Condition Satisfaction Date, except for any conditions which have
temporarily caused any representations or warranties of the Company set forth in
the Agreement to be incorrect and which have been corrected with no continuing
impairment to the Company or the Investor; and
 
2.            To the best of the undersigned’s knowledge, all of the conditions
precedent to the obligation of the Investor to purchase Put Shares set forth in
Section 7.2 of the Agreement have been satisfied as of the Condition
Satisfaction Date.
 
Capitalized terms used herein shall have the meanings set forth in the Agreement
unless otherwise defined herein.
 
 
IN WITNESS WHEREOF, the undersigned has hereunto affixed his hand as of the
____day of ____________, ______.


 
                                By: _______________________
                                     Name:  Jeffrey Binder
                                     Title: Chief Executive Officer


 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


FORM OF COMMITMENT NOTE
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


FORM OF TRANSFER AGENT INSTRUCTION LETTER




 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 